Citation Nr: 1601346	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for extraction of teeth #19 and #30.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for vericocele on the left side.

6.  Entitlement to an increased evaluation for service-connected seborrheic dermatitis of the back and neck.

7.  Entitlement to an initial compensable rating for service-connected residuals right eye injury.

8.  Entitlement to an effective date prior to February 23, 2012, for the grant of service connection for residuals right eye injury.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010, March 2012, August 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA).

The Veteran has indicated that he seeks VA outpatient dental treatment.  The Veterans Health Administration (VHA) is to initially determine basic eligibility for VA outpatient dental treatment in a claim for service connection for a dental disability for treatment purposes.  Thus, this claim is referred to the RO for additional referral to the proper VHA medical facility for appropriate action.  See 38 C.F.R. §§ 3.381, 17.161 (2015).

The issue of entitlement to service connection for right ear hearing loss is discussed and decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current right ear hearing impairment is not considered a disability for VA purposes.


CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2009 and August 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and military personnel records have been obtained; however, the Board is unclear whether a complete version of the Veteran's dental STRs is of record.  On remand, the Board is asking that further efforts be taken to obtain the dental STRs.  These potentially missing records will not affect the Board's determination of the claim being decided.

Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in October 2010 and February 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran seeks service connection for right ear hearing loss.  For the reason that follows, the Board finds that service connection is not warranted.

The Veteran underwent VA audiological examinations in October 2010 and February 2012.  The examinations produced the following results for the right ear:




HERTZ
CNC

500
1000
2000
3000
4000
Avg
%
2010
10
10
15
10
15
12.5
100
2012
15
15
25
15
15
18
96

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be considered a disability for VA purposes where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or where the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Based on § 3.385, therefore, the Board finds that the Veteran's right ear hearing impairment is not of such severity to be considered a disability for VA purposes.  The Board notes that the remaining medical evidence of record also does not show that the Veteran has a right ear hearing disability for VA purposes.  The Board acknowledges that the Veteran has stated that his hearing is worse than recorded during these two examinations; however, in that regard, the Board assigns more weight to the VA audiologists who conducted the examinations and found the results to be reliable due to their medical expertise and the objective nature of the testing.  The Board also finds that the Veteran does not have the requisite medical training or expertise to provide a diagnosis of right ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, the preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability for VA purposes; there is no doubt to be resolved; the Veteran does not have right ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.385.  As the elements of service connection have not been met, service connection for right ear hearing loss is not warranted.


ORDER

Service connection for right ear hearing loss is denied.
REMAND

The Board finds that further development of the remaining issues on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Service Treatment Records

Is unclear whether a complete copy of the Veteran's dental service treatment records (STRs) is associated with the claims file.  The Board can only find records relating to a single dental appointment in July 1969, which showed that future appointments were scheduled.  Accordingly, on remand, efforts should be made to obtain the Veteran's dental STRs. 

VA Examination

In his September 2012 substantive appeal, the Veteran reported that his service-connected seborrheic dermatitis had increased in severity.  Accordingly, a remand is necessary for a current VA examination.

Manlincon

In August 2012, the RO granted service connection for residuals right eye disability and the Veteran timely appealed this decision in October 2012, both with regard to the initial evaluation and the effective date of service connection.  A SOC has not yet been issued.  Remand is required for the issuance of a statement of the case (SOC).  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).  
  
Similarly, the Veteran seeks service connection for sleep apnea, erectile dysfunction, and vericocele on the left side.  These three claims were denied in August 2013 rating decision.  The Veteran timely appealed this decision the following month.  A SOC has not yet been issued.  Remand is required for an issuance of a SOC.  38 C.F.R. §§ 20.201, 20.300; Manlincon, 12 Vet. App. at 238.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain and associate with the claims file the Veteran's dental STRs.  All efforts taken should be clearly documented.

3.  After the development in #2 has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected seborrheic dermatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected seborrheic dermatitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's seborrheic dermatitis under the applicable rating criteria.  The examiner should also comment as to the impact of disability on the Veteran's daily activities and his ability to maintain employment.  

4.  Issue a statement of the case for the following claims:

a. Entitlement to service connection for sleep apnea.

b. Entitlement to service connection for erectile dysfunction.

c. Entitlement to service connection for vericocele on the left side.

d. Entitlement to a compensable initial rating for service-connected residuals right eye injury.

e. Entitlement to an effective date prior to February 23, 2012, for the grant of service connection for residuals right eye injury.

The Veteran should also be provided notice that in order to continue his appeal of these issues, a substantive appeal (via VA Form 9) must be filed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


